

ESCROW AGREEMENT
 


 
 
THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this "Escrow Agreement") is made and entered into as of October
2, 2008, by and among GAMCO Investors Inc., a New York corporation ("GAMCO"),
Cascade Investment, L.L.C., a Washington limited liability company ("Cascade",
and together with GAMCO, sometimes referred to individually as "Party" or
collectively as the "Parties"), and JPMorgan Chase Bank, National Association
(the "Escrow Agent").  Capitalized terms used but not defined in this Escrow
Agreement that are defined in the Purchase Agreement (defined below) shall have
the meanings assigned to such terms in the Purchase Agreement.
 
 
WHEREAS, GAMCO and Cascade  have entered into a Note Purchase Agreement, dated
as of the date hereof (the "Purchase Agreement"); and
 
 
WHEREAS, the Parties have agreed to deposit in escrow certain funds and wish
such deposit to be subject to the terms and conditions set forth herein.
 
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
 
1. Appointment.  The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.
 
2. Escrow Account.  GAMCO agrees to deposit with the Escrow Agent the initial
sum of US$61,950,000  in cash (the "Escrow Deposit").  The Escrow Agent shall
hold the Escrow Deposit and any investment proceeds thereof or interest thereon
(collectively, the “Escrowed Funds”) in its name or the name of its nominee in a
separate segregated and earmarked escrow account (the “Escrow Account”) until
this Escrow Agreement has terminated and all of the Escrowed Funds have been
released to the Parties, in each case in accordance with the terms and
conditions of this Escrow Agreement. The Escrow Agent shall invest and reinvest
the Escrow Deposit and the investment proceeds thereof and interest thereon as
directed in Section 3. The Escrow Agent shall hold and safeguard the Escrowed
Funds and any other property deposited or held from time to time in the Escrow
Account during the term of this Escrow Agreement. The Escrowed Funds shall not
be subject to any lien, attachment, claim, trustee process or any other judicial
process of any creditor of any party hereto.
 
3. Investment of Escrowed Funds.  During the term of this Escrow Agreement, the
Escrowed Funds shall be invested as instructed in writing by GAMCO in United
States Treasury Bills ("Permitted Investments") as available under then-current
market conditions and prices, and any income from such investments will become
part of the Escrowed Funds.  In the event that United States Treasury Bills are
unavailable or circumstances prevent GAMCO from providing written instructions
to the Escrow Agent, the Escrow Agent shall invest the Escrowed Funds in a cash
deposit account at JPMorgan Chase Bank, N.A. (“Cash Deposit Account”) selected
by the Escrow Agent, which shall initially be the JPMorgan Cash Compensation
Account.  Cash Deposit Accounts have rates of compensation that may vary from
time to time based upon market conditions. Written investment instructions, if
any, shall specify the type and identity of the investments to be purchased
and/or sold.  The Escrow Agent is hereby authorized to execute purchases and
sales of investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity.  The Escrow Agent or any
of its affiliates may receive compensation with respect to any investment
directed hereunder including without limitation charging an agency fee in
connection with each transaction. The Escrowed Funds shall not be invested in
any investment other than the Permitted Investments or the Cash Deposit Account
without the prior written consent of both Parties. Promptly after the end of
each calendar month during the term of this Escrow Agreement, the Escrow Agent
shall provide to the Parties a statement setting forth in reasonable detail a
breakdown of the cash and Permitted Investments comprising the Escrowed Funds
(the "Monthly Statement"). If at any time during the term of this Escrow
Agreement, the fair market value of the Escrowed Funds (with any cash in US
dollars being valued at the face amount thereof and any United States Treasury
Bills valued as quoted by Bloomberg.com, or any successor thereto, at 4:00 p.m.
on the Business Day prior to the valuation date) is less than the sum of (i) the
Unpaid Principal Amount and (ii) six months of interest on the Unpaid Amount at
the rate of 6.5% per annum (the "Floor Amount"), then GAMCO shall deposit or
cause to be deposited in the Escrow Account cash in an amount equal to such
shortfall. The Parties recognize and agree that the Escrow Agent will not
provide supervision, recommendations or advice relating to either the investment
of moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any investment described herein. The Escrow Agent shall not have
any liability for any loss sustained as a result of any investment in an
investment made pursuant to the terms of this Escrow Agreement or as a result of
any liquidation of any investment prior to its maturity or for any failure of
the Parties to give the Escrow Agent instructions to invest or reinvest the
Escrowed Funds; provided, however, that the foregoing shall not relieve the
Escrow Agent for any liability arising out of or resulting from its gross
negligence, or willful misconduct.
 
4. Release and Termination.  The Escrow Agent shall only release Escrowed Funds
from the Escrow Account as provided in this Section 4.
 
(a)  
If, on or prior to the Exercise Date, (i) Cascade exercises any Note Put Option
or an Event of Default occurs, and (ii) GAMCO fails to deliver all or any
portion of the consideration due and payable in respect of such exercise or
Event of Default (in each case, the “Unpaid Amount”) when it becomes due under
the Note (in each case, the “Due Date”), Cascade, in its sole discretion, may
deliver a written notice (each, a “Payment Notice”) to the Escrow Agent and
GAMCO on or after the Due Date requesting payment of such Unpaid Amount.

 
(b)  
Cascade and GAMCO shall, (i) promptly after the occurrence of each Partial
Release Event, (ii) promptly after receipt of each Monthly Statement and (iii)
at such other time as they shall mutually agree, deliver a joint written notice
(each, a “Mutual Release Notice”) to the Escrow Agent instructing the Escrow
Agent to release all of the Escrowed Funds in excess of the Floor Amount to
GAMCO.  "Partial Release Event" means each partial conversion of the Note into
Common Stock or a partial exercise of any Note Put Option.

 
(c)  
This Escrow Agreement shall terminate (other than the provisions of Sections 7
and 8 which will survive termination) upon the earlier to occur of (i) the full
conversion of the entire aggregate principal amount of the Note, (ii) the first
Business Day after the entire aggregate principal amount of the Note has been
paid in full, and (iii) the first Business Day after the Exercise Date on which
all outstanding Payment Notices have be fully discharged and paid in full. The
Parties shall give the Escrow Agent joint written notice of the termination of
this Escrow Agreement (the “Termination Notice”).

 
(d)  
Upon receipt of a Payment Notice, Mutual Release Notice or Termination Notice,
the Escrow Agent shall, promptly and in no event later than one (1) Business Day
after the date on which it receives such notice, to the extent necessary to make
such payment, convert Escrowed Funds into cash in U.S. dollars, and release to
Cascade or GAMCO, as specified in such notice, from the Escrow Account an amount
in cash in U.S. dollars equal to the amount specified in the notice by wire
transfer of immediately available funds to the account or accounts specified by
Cascade or GAMCO, as applicable, in the notice.

 
(e)  
All Payment Notices, Mutual Release Notices or Termination Notices provided
under this Section 4 shall specify the amount and maturity date of the United
States Treasury Bill which is to be liquidated in order to make such funds
transfer and the Escrow Agent shall have no discretion thereto.

 
5. Escrow Agent.
 
(a)  
The Escrow Agent shall have only those duties as are specifically and expressly
provided herein, which shall be deemed purely ministerial in nature, and no
other duties shall be implied.  The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of, nor have any requirements to comply
with, the terms and conditions of any other agreement, instrument or document
between the Parties, in connection herewith, if any, including without
limitation the Purchase Agreement, nor shall the Escrow Agent be required to
determine if any person or entity has complied with any such agreements, nor
shall any additional obligations of the Escrow Agent be inferred from the terms
of such agreements, even though reference thereto may be made in this Escrow
Agreement.  Solely with respect to the duties of the Escrow Agent, in the event
of any conflict between the terms and provisions of this Escrow Agreement, those
of the Purchase Agreement, any schedule or exhibit attached to the Escrow
Agreement, or any other agreement among the Parties, the terms and conditions of
this Escrow Agreement shall control.  The Escrow Agent may rely upon and shall
not be liable for acting or refraining from acting upon any written notice,
document, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper Party or Parties
without inquiry and without requiring substantiating evidence of any kind.  The
Escrow Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request.  The
Escrow Agent shall have no duty to solicit any payments which may be due it or
the Escrow Account, including, without limitation, the Escrow Deposit nor,
except as expressly set forth herein, shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder.

--------------------------------------------------------------------------------


(b)  
The Escrow Agent shall not be liable for any action taken, suffered or omitted
to be taken by it in good faith except to the extent that a final adjudication
of a court of competent jurisdiction determines that the Escrow Agent's gross
negligence, or willful misconduct was the cause of any loss to either
Party.  The Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through attorneys, and shall be liable only for its
gross negligence, or willful misconduct (as finally adjudicated in a court of
competent jurisdiction) in the selection of any such attorney.  The Escrow Agent
may consult with counsel, accountants and other skilled persons to be selected
and retained by it.  The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in accordance with, or in reliance upon,
the advice or opinion of any such counsel, accountants or other skilled persons
so long as such persons were selected with reasonable care.  In the event that
the Escrow Agent shall be uncertain or believe there is some ambiguity as to an
investment instruction hereunder or shall receive instructions, claims or
demands from any party hereto regarding the investment of the Escrowed Funds
which, in its opinion, conflict with any of the provisions of this Escrow
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
given a direction in writing by the Parties which eliminates such ambiguity or
uncertainty as to investment of the Escrowed Funds to the satisfaction of Escrow
Agent or by a final and non-appealable order or judgment of a court of competent
jurisdiction.  The Parties agree, to the extent reasonably practicable, to
pursue any redress or recourse in connection with any dispute without making the
Escrow Agent a party to the same.  Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, incidental, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 
6. Succession.
 
(a)  
The Escrow Agent may resign and be discharged from its duties or obligations
hereunder by giving thirty (30) days advance notice in writing of such
resignation to the Parties specifying a date when such resignation shall take
effect. If the Parties have failed to appoint a successor escrow agent prior to
the expiration of thirty (30) days following receipt of the notice of
resignation (it being agreed that the appointment of a successor escrow agent
shall require the written consent of each of the Parties), the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent or for other appropriate relief, and any such resulting appointment
shall be binding upon all of the parties hereto.  Escrow Agent's sole
responsibility after such thirty (30) day notice period expires shall be to hold
the Escrowed Funds in the Escrow Account (without any obligation to reinvest the
same) and to deliver the same to a designated substitute escrow agent, if any,
or in accordance with the directions of a final order or judgment of a court of
competent jurisdiction, at which time of delivery Escrow Agent's obligations
hereunder shall cease and terminate, subject to the provisions of Sections 7 and
8 hereunder and any liability of the Escrow Agent arising hereunder prior to
such resignation.

 
(b)  
Any entity into which the Escrow Agent may be merged or converted or with which
it may be consolidated, or any entity to which all or substantially all the
escrow business may be transferred, shall be the Escrow Agent under this Escrow
Agreement without further act.

 
7. Compensation and Reimbursement.  GAMCO agrees to (a) pay the Escrow Agent for
the services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule 2 attached hereto, and (b) pay or reimburse
the Escrow Agent upon request for all expenses, disbursements and advances,
including, without limitation reasonable attorney's fees and expenses, incurred
or made by it in connection with the performance of this Escrow Agreement.
 
8. Indemnity.  The Parties shall jointly and severally indemnify, defend and
hold harmless the Escrow Agent and its affiliates and their respective
successors, permitted assigns, directors, agents and employees (the
"Indemnitees") from and against any and all losses, damages, claims,
liabilities, penalties, judgments, settlements, litigation, investigations,
costs or expenses (including, without limitation, the fees and expenses of
outside counsel) (collectively "Losses") arising out of or in connection with
(a) the Escrow Agent's execution and performance of this Escrow Agreement, tax
reporting or withholding, the enforcement of any rights or remedies under or in
connection with this Escrow Agreement, or as may arise by reason of any act,
omission or error of the Indemnitee, except in the case of any Indemnitee to the
extent that such Losses are finally adjudicated by a court of competent
jurisdiction to have been primarily caused by the gross negligence or willful
misconduct of such Indemnitee, or (b) its following any instructions or
directions, whether joint or singular, from the Parties, except to the extent
that its following any such instruction or direction is expressly forbidden by
the terms hereof.  The Parties hereto acknowledge that the foregoing indemnities
shall survive the resignation, replacement or removal of the Escrow Agent or the
termination of this Escrow Agreement.  GAMCO agrees to pay on behalf of, or
reimburse upon request, Cascade for all expenses, disbursements and other
amounts paid by Cascade pursuant to this Section 8.
 
9. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax Reporting.
 
(a)  
Patriot Act Disclosure.  Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 ("USA PATRIOT Act") requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it.  Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT
Act and the Escrow Agent's identity verification procedures require the Escrow
Agent to obtain information which may be used to confirm the Parties’
identities including without limitation name, address and organizational
documents ("identifying information"). The Parties agree to provide the Escrow
Agent with and consent to the Escrow Agent obtaining from third parties any such
identifying information reasonably required as a condition of opening an account
with or using any service provided by the Escrow Agent.

 
(b)  
Taxpayer Identification Numbers ("TIN").  The Parties have provided the Escrow
Agent with their respective fully executed Internal Revenue Service ("IRS") Form
W-8, or W-9 and/or other required documentation.  Each Party represents that its
correct TIN assigned by the IRS, or any other taxing authority, is set forth in
the form delivered by such Party, as well as in the Substitute IRS Form W-9 for
such Party set forth on the signature page of this Escrow Agreement.

 
(c)  
Tax Reporting.  All interest or other income earned under the Escrow Agreement
shall be allocated to GAMCO and reported, as and to the extent required by law,
by the Escrow Agent to the IRS, or any other taxing authority, on IRS Form 1099
or 1042S (or other appropriate form) as income earned from the Escrow Deposit by
GAMCO whether or not said income has been distributed during such year.  Any
other tax returns required to be filed will be prepared and filed by GAMCO
and/or Cascade with the IRS and any other taxing authority as required by
law.  The Parties acknowledge and agree that Escrow Agent shall have no
responsibility for the preparation and/or filing of any income, franchise or any
other tax return with respect to the Escrowed Funds or any income earned by the
Escrow Deposit.  The Parties further acknowledge and agree that any taxes
payable from the income earned on the investment of any sums held in the Escrow
Deposit shall be paid by GAMCO.  In the absence of written direction from the
Parties, all proceeds of the Escrow Deposit and the investment proceeds thereof
and interest thereon shall be retained in the Escrow Account and reinvested from
time to time by the Escrow Agent as provided in this Escrow Agreement.  Escrow
Agent shall withhold any taxes it deems appropriate, including but not limited
to required withholding in the absence of proper tax documentation, and shall
remit such taxes to the appropriate authorities.

--------------------------------------------------------------------------------


10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:
 
(a)  
upon delivery, if delivered personally, or upon confirmed transmittal, if by
facsimile;

 
(b)  
on the next Business Day (as hereinafter defined) if sent by recognized
overnight courier; or

 
(c)  
four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth below or
at such other address as any party hereto may have furnished to the other
parties in writing by registered mail, return receipt requested.

 
 
If to GAMCO
GAMCO Investors, Inc.

 
One Corporate Center

 
Rye, New York 10580

 
Attn:  General Counsel

 
Facsimile: (914) 921-5384



 
With copy to:



 
Skadden, Arps, Slate, Meagher & Flom LLP

 
Four Times Square

 
New York, New York 10036

 
Attn: Richard Prins, Esq.

 
Facsimile: (212) 735-3000



 
If to Cascade
Cascade Investment, L.L.C.

 
2365 Carillon Point

 
Kirkland, WA  98033

 
Attn:  General Counsel

 
Facsimile: (425) 803-0459



 
With copy to:



 
Sullivan & Cromwell LLP

 
125 Broad Street

 
New York, New York 10004

 
Attn: Duncan C. McCurrach

 
Facsimile: (212) 558-3588



If to the Escrow Agent
JPMorgan Chase Bank, N.A.

 
Clearance and Agency Services

 
4 New York Plaza

 
New York, NY 10004

 
Attention:  Natalie Pesce/Sandra Frierson

 
Fax No.:212-623-6168

 
Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (a), (b) and (c) of this Section 10, such communications shall
be deemed to have been given on the date received by an officer of the Escrow
Agent or any employee of the Escrow Agent who reports directly to any such
officer at the above-referenced office.  In the event that the Escrow Agent, in
its sole discretion, shall determine that an emergency exists, the Escrow Agent
may use such other means of communication as the Escrow Agent deems
appropriate.  "Business Day" shall mean any day other than a Saturday, Sunday or
any other day on which the Escrow Agent located at the notice address set forth
above is authorized or required by law or executive order to remain closed.
 
11. Security Procedures.  If a Payment Notice is given by Cascade, whether in
writing, by facsimile or otherwise, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call-back to the person or
persons designated by Cascade for such purposes on schedule 1 hereto ("Schedule
1"), and the Escrow Agent may rely upon the confirmation of anyone purporting to
be the person or persons so designated. If a Mutual Release Notice or
Termination Notice is given by the Parties, whether in writing, by facsimile or
otherwise, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to at least one of the persons designated by
each Party for such purposes on schedule 1 hereto ("Schedule 1"), and the Escrow
Agent may rely upon the confirmation of anyone purporting to be the person or
persons so designated  The persons and telephone numbers for call-backs may be
changed only in a writing actually received and acknowledged by the Escrow
Agent.  The Escrow Agent and the beneficiary's bank in any funds transfer may
rely solely upon any account numbers or similar identifying numbers provided by
GAMCO or Cascade to identify (a) the beneficiary, (b) the beneficiary's bank, or
(c) an intermediary bank.  The Escrow Agent may apply any of the escrowed funds
for any payment order it executes using any such identifying number, even when
its use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary's bank or an intermediary
bank designated. The Parties acknowledge that these security procedures are
commercially reasonable.
 
12. Miscellaneous.  The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by the Escrow Agent and the Parties.  Neither this Escrow Agreement nor any
right or interest hereunder may be assigned in whole or in part by the Escrow
Agent or any Party, except as provided in Section 6, without the prior consent
of the Escrow Agent and the other Parties.  This Escrow Agreement shall be
governed by and construed under the laws of the State of New York.  Each Party
irrevocably waives any objection on the grounds of venue, forum non-conveniens
or any similar grounds and irrevocably consents to the jurisdiction of the
courts located in the State of New York. The Parties further hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Escrow Agreement.  No party to this Escrow Agreement
is liable to any other party for losses due to, or if it is unable to perform
its obligations under the terms of this Escrow Agreement because of, acts of
God, fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control.  This
Escrow Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. All signatures of the parties to this Escrow Agreement may
be transmitted by facsimile, and such facsimile will, for all purposes, be
deemed to be the original signature of such party whose signature it reproduces,
and will be binding upon such party.  If any provision of this Escrow Agreement
is determined to be prohibited or unenforceable by reason of any applicable law
of a jurisdiction, then such provision shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in such jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.  A person who is not a
party to this Escrow Agreement shall have no right to enforce any term of this
Escrow Agreement. The parties represent, warrant and covenant that each
document, notice, instruction or request provided by such Party to Escrow Agent
shall comply with applicable laws and regulations.  Where, however, the
conflicting provisions of any such applicable law may be waived, they are hereby
irrevocably waived by the parties hereto to the fullest extent permitted by law,
to the end that this Escrow Agreement shall be enforced as written.  Except as
expressly provided in Section 8 above, nothing in this Escrow Agreement, whether
express or implied, shall be construed to give to any person or entity other
than the Escrow Agent and the Parties any legal or equitable right, remedy,
interest or claim under or in respect of this Escrow Agreement or any funds
escrowed hereunder.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.
 
 
GAMCO INVESTORS, INC.,
 
a New York corporation
 


 


 
By:    /s/  Douglas R. Jamieson
 
Name:  Douglas R. Jamieson
 
Title: President and Chief Operating Officer
 


 


 
CASCADE INVESTMENT, L.L.C.,
 
a Washington limited liability company
 
By:    /s/  Michael Larson
 
Name: Michael Larson
 
Title: Business Manager
 


 


 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
as Escrow Agent
 


 


 
By:   /s/  Natalie Pesce
 
Name: Natalie Pesce
 
Title: Vice PResident



 
 
 

--------------------------------------------------------------------------------

 
